Case 0:19-cv-61549-RKA Document 39 Entered on FLSD Docket 12/12/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 0:19-CV-61549-ALTMAN/HUNT

  OFER ALIANI,

         Plaintiff,

  vs.

  YUM BERRY, LLC, and
  AMOS CHANERO,

        Defendants.
  _______________________/

        PLAINTIFF’S UNOPPOSED MOTION TO APPEAR TELEPHONICALLY
             AT THE STATUS CONFERENCE ON DECEMBER 18, 2019

         Plaintiff, Ofer Aliani, requests that his counsel be permitted to appear telephonically at

  the Status Conference to be held on December 18, 2019 based on the following good cause:

         1.      Irreconcilable differences arose between undersigned counsel and Plaintiff that

  make it impossible for the undersigned to continue to effectively represent him in this action,

  such that the undersigned filed a Motion to Withdraw as counsel for Plaintiff. [ECF No. 33.]

         2.      Defendants responded that they did not object to the Court’s permitting the

  undersigned to withdraw as counsel for Plaintiff, but were concerned about obtaining a ruling on

  the Motion to Compel Arbitration and Stay Proceedings. [ECF No. 34.]

         3.      The Court next scheduled a status conference to occur on December 18, 2019 at

  2:15 p.m. [ECF Nos. 37, 38.]

         4.      The undersigned looks forward to appearing in person before His Honor, as he

  has not yet done so, but requests that the opportunity be deferred.




                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 0:19-cv-61549-RKA Document 39 Entered on FLSD Docket 12/12/2019 Page 2 of 2




         5.      Due to the pending Motion to Withdraw and considering that attending the

  hearing would require the undersigned – as a solo practitioner – to travel from south Miami-

  Dade County to the Federal Courthouse in downtown Fort Lauderdale, the undersigned

  respectfully requests that he be permitted to attend the Status Conference telephonically.

         6.      After conferring on this issue, defense counsel did not oppose the request for the

  undersigned to appear telephonically at the December 18, 2019 Status Conference.

         WHEREFORE Brian H. Pollock, Esq., of the FairLaw Firm, requests the Court to

  permit him to appear telephonically at the Status Conference scheduled for December 18, 2019

  at 2:15 p.m.

                                   RULE 7.1 CERTIFICATION

        Counsel for the movant has conferred with all parties or non-parties ho may be affected by

  the relief sought in the motion in a good faith effort to resolve the issues raised in the motion and

  represents that Defendants did not oppose the relief requested herein.

                                                        FAIRLAW FIRM
                                                        Counsel for Plaintiff

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.

         Respectfully submitted this 12th day of December 2019,

                                                        Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq. (174742)
                                                        FAIRLAW FIRM
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        brian@fairlawattorney.com
                                                        Counsel for Plaintiff




                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
